DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising claims 1-2, 4-5, 9-10, 12-13, 16-17, 20-22, and 24 in the reply filed on 06/29/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12-13, 16-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel (US 2011/0234819 A1 – hereinafter Gabriel) and Waehner et al. (US 2010/0245588 A1 – hereinafter Waehner).
Regarding claim 1, Gabriel discloses an image capturing device, comprising: a recording circuit configured to record multimedia data of a field of view of the image capturing device ([0030] – a recording circuit to record video and audio data of a skier); a receiving circuit configured to receive a wireless signal from a wireless sensor ([0030] – a RFID reader to receive a RFID tag on the skier); and a storage circuit configured to store data associated with the wireless sensor responsive to the wireless sensor is within the field of view of the image capturing device so as to create an ([0031]-[0032]; [0070]).
However, Gabriel does not disclose a location determining circuit configured to determine, based on the received wireless signal, a location of the wireless sensor; and determining the wireless sensor to be within the field of view of the image capturing device as a comparison of the determined location of the wireless sensor and the field of view of the image capturing device.
Waehner discloses a location determining circuit configured to determine, based on a received wireless signal, a location of a wireless sensor ([0012] – a location determining circuit to determine position data of a tag based on the signals received from a tag on an object); and determining the wireless sensor to be within the field of view of the image capturing device as a comparison of the determined location of the wireless sensor and the field of view of the image capturing device ([0012] – comparing camera coordinates to tag coordinates).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Waehner into the image capturing device taught by Gabriel to determine whether the object carrying the sensor is within the field of view of the camera accurately.
	Regarding claim 2, Gabriel also discloses a mode circuit configured to alter an image capture rate of the recording circuit based on the determined location of the wireless sensor ([0027]; [0030]; [0054] – a mode circuit to alter an image capture rate from non-recording rate to a recording rate).
([0013] – the camera moves as the tag moves), wherein the wireless sensor comprises a plurality of wireless sensors ([0015] – more than one tags), wherein the storage circuit is further configured to store a respective priority for each of the plurality of wireless sensors ([0015]), and wherein the movement circuit is configured to alter the field of view of the image capturing device based on the determined location of at least one of the plurality of wireless sensors ([0013]) and based on the respective priority of the at least one of the plurality of wireless sensors ([0015]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Waehner into the image capturing device proposed in claim 1 to constantly provide best view of moving objects.
	Regarding claim 12, Gabriel also discloses the storage circuit is further configured to store a time based on the data received from the wireless sensor and the determined location of the wireless sensor, and wherein the time that is stored is based on a determination that the wireless sensor is positioned so as to be recorded by the image capturing device ([0032]; [0043]).
	Regarding claim 13, Gabriel also discloses the image capturing device is configured to determine that the wireless sensor is positioned so as to be recorded by the image capturing device based on a determination that the wireless sensor is in view of a lens of the image capturing device ([0032]; [0043]).

	Claim 17 is rejected for the same reason as discussed in claim 2 above.
	Regarding claim 22, Waehner also discloses altering a position and/or orientation of the image capturing device based on the determined location of the wireless sensor ([0013] – the camera moves as the tag moves).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Waehner into the method recited in claim 16 to constantly provide best view of moving objects.
	Regarding claim 24, Gabriel also discloses storing a time based on the data received from the wireless sensor and the determined location of the wireless sensor, and wherein the time that is stored is based on a determination that the wireless sensor is positioned so as to be recorded by the image capturing device ([0032]), and determining that the wireless sensor is positioned so as to be recorded by the image capturing device based on a determination that the wireless sensor is in view of a lens of the image capturing device ([0032]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and Waehner as applied to claims 1-2, 9, 12-13, 16-17, 22, and 24 above, and further in view of Tsui et al. (US 2015/0281567 A1 – hereinafter Tsui).
	Regarding claim 4, see the teachings of Gabriel and Waehner as discussed in claim 1 above. However, Gabriel and Waehner do not disclose the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate.
([0029]; [0041]; Fig. 4).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tsui into the image capturing device taught by Gabriel and Waehner to capture a still photo at an interesting moment for the user.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and Waehner as applied to claims 1-2, 9, 12-13, 16-17, 22, and 24 above, and further in view of DeAngelis (US 2009/0141138 A1 – hereinafter DeAngelis).
	Regarding claim 5, see the teachings of Gabriel and Waehner as discussed in claim 1 above. Gabriel also discloses determining the time when the wireless sensor enters and leaves the field of view ([0032]).
However, Gabriel and Waehner do not disclose a speed determining circuit configured to determine, based on the received wireless signal, a speed of the wireless sensor, wherein the mode circuit is configured to alter the image capture rate of the recording circuit based on a determined speed of the wireless sensor, and wherein the mode circuit.is configured to alter the image capture rate of the recording circuit by: changing a frame rate of video recorded by the image capturing device based on the determined speed of the wireless sensor, or changing from a single photo rate to a burst photo rate based on the determined speed of the wireless sensor.
	DeAngelis discloses a speed determining circuit configured to determine, based on the received wireless signal, a speed of the wireless sensor ([0047]-[0048]), wherein the mode circuit is configured to alter the image capture rate of the recording circuit ([0047]-[0048]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of DeAngelis into the image capturing device taught by Gabriel and Waehner to accurately determine the time when the wireless sensor enters and leaves the FOV accurately so that capturing of the images at a determined rate can be performed in time.
	Claim 20 is rejected for the same reason as discussed in claim 5 above.
Claim 21 is rejected for the same reason as discussed in claim 5 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and Waehner as applied to claims 1-2, 9, 12-13, 16-17, 22, and 24 above, and further in view of Yamada et al. (US 2012/0250528 A1 – hereinafter Yamada).
Regarding claim 10, see the teachings of Gabriel and Waehner as discussed in claim 9 above, in which Gabriel also discloses the image capturing device is a first image capturing device ([0031]-[0032]); and a second image capturing device ([0031]-[0032]).
However, Gabriel and Waehner do not disclose the first image capturing device that further comprises a communication circuit, and wherein the communication circuit is configured to wirelessly communicate configuration information associated with the plurality of wireless sensors to the second image capturing device.
([0059]-[0061]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yamada into each of the image capturing devices taught by Gabriel and Waehner to keep each of the image capturing devices updated with a most valid list of registered sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUNG Q DANG/Primary Examiner, Art Unit 2484